Case: 14-11292   Date Filed: 08/14/2015   Page: 1 of 2


                                                        [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 14-11292
                            Non-Argument Calendar
                          ________________________

           D.C. Docket Nos. 3:14-cv-00067-BJD; 6:13-bkc-10498-KSJ

In Re: MARTIN ROBERT HALL,
       ROBERTA D. HALL,

                                        Debtors.
__________________________________________________

BANK OF AMERICA, N.A.,

                                                Plaintiff - Appellant,

versus

MARTIN ROBERT HALL,
ROBERTA D. HALL,
a.k.a. Roberta Schimpf Hall,

                                             Defendants - Appellees.
                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                               (August 14, 2015)

         ON REMAND FROM THE UNITED STATES SUPREME COURT
              Case: 14-11292    Date Filed: 08/14/2015   Page: 2 of 2


Before WILSON, ROSENBAUM, and COX, Circuit Judges.

PER CURIAM:

      Appellees, Martin and Roberta Hall, are Chapter 7 debtors with three Bank

of America mortgages on their house secured by corresponding liens. The first

mortgage is fully secured; the second, partially secured; the third, completely

unsecured or “underwater.” The Martins obtained from the bankruptcy court an

order “stripping off” Bank of America’s third lien as void under 11 U.S.C. §

506(d). The district court affirmed. Bank of America appealed. Bound by our

prior precedent rule, we affirmed.

      The Supreme Court granted Bank of America’s petition for writ of certiorari,

vacated this court’s judgment, and remanded the case for further proceedings in

light of Bank of America, N.A. v. Caulkett, 575 U.S. ___, 135 S. Ct. 1995 (2015).

Under Caulkett, § 506(d) does not permit the bankruptcy court to strip off the

underwater third lien.

      Following the issuance of Caulkett, Bank of America filed a motion for

summary reversal in this court. We deny that motion by separate order. We vacate

the judgment of the district court and remand this case to the district court for

further proceedings consistent with this opinion and Caulkett.

      VACATED AND REMANDED.




                                         2